DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
Claims 1-17 are pending in the application.
Amendments to the claims 1, 10, and 14, filed on 16 December 2021, have been entered in the above-identified application.

Answers to Applicants' Arguments
Applicants' arguments in the response filed 16 December 2021, regarding the 35 U.S.C. §112, §102, and §103 rejections made of record, have been fully considered and are deemed persuasive.  The rejections have been withdrawn in view of applicants’ arguments and amendments to the claims.

Claim Rejections - 35 USC § 102
Claims 10, 11, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Santiso, III et al. (US 5,034,256 A).
Regarding Claim 10:  Santiso teaches a composite sandwich panel comprising a honeycomb core panel (ref. #3), a first closeout laminate (ref. #15) extending around the periphery of the honeycomb core and overlapping the top and bottom surfaces (ref. #18 and #21) of the honeycomb core, and upper composite panel (ref. #30) and a lower composite panel (ref. #33) sandwiching the honeycomb core and overlapping the first edge closeout, and a second edge closeout laminate (ref. #36) that extends around the periphery of the sandwich panel and overlaps the upper composite panel and lower composite panel, the second closeout laminate extending inward from the edge along the upper and lower panels a predetermined length sufficient to add the desired tensile strength (figure 1 and [Col. 2: li. 28-60] of Santiso).  It is also taught by Santiso that the upper composite panel (ref. #30), the lower composite panel (ref. #33), the first edge closeout laminate (ref. #15), and the second edge closeout laminate (ref. #36) comprise any of a variety of fiber reinforced resin impregnated composite materials (e.g. woven fiberglass cloth impregnated with a epoxy resin, or KEVLAR™ prepreg) ([Col. 3: li. 22-56] and [Col. 3: li. 67 to Col. 4: li. 2] of Santiso).  Santiso also teaches that the formed composite panel has a substantially smooth and uniform shape (figure 1 and [Col. 4: li. 65 to Col. 5: li. 6] of Santiso).
Regarding Claim 11:  Santiso teaches that one or more of the top reinforcement layer ("upper composite panel", ref. #30), the bottom reinforcement layer ("lower composite panel", ref. #33), and the edge reinforcement layer ("first edge closeout laminate", ref. #15; and/or "second edge closeout laminate", ref. #36) are a fiberglass fabric ([Col. 3: li. 22-56] and [Col. 3: li. 67 to Col. 4: li. 2] of Santiso).
Regarding Claims 13 and 14:  Santiso teaches that the core ("honeycomb core panel", ref. #3) comprises --a low-density material-- {instant claim 13} that is selected from --a metal or polymer honeycomb-- {instant claim 14} (figure 1 and [Col. 2: li. 61 to Col. 3: li. 21] of Santiso
Regarding Claim 15:  Santiso teaches that the core comprises a high R-value material to provide thermal insulation ([Col. 4: li. 30-64] of Santiso).

Claim Rejections - 35 USC § 103
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Santiso, III et al. (US 5,034,256 A) as applied to claims 10 and 11 above, and further in view of Stachurski et al. (US 2006/0024482 A1).
Santiso is relied upon as described above.
Regarding Claim 12:  Santiso fails to disclose that --the fiberglass fabric is a quadraxial fabric--.
Stachurski discloses a reinforced polymer composition, in particular, a quadraxial glass-fiber fabric impregnated with a liquid resin ([0083] of Stachurski).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the polymer impregnated glass-fiber fabric of Stachurski as the fiberglass fabric of the top, bottom, and/or edge reinforcement layers of the cover disclosed by Santiso in order to have --one or more of the top reinforcement layer, bottom reinforcement layer, and the edge reinforcement layer are a fiberglass fabric--.  One of ordinary skill in the art would have been motivated to have incorporated the polymer impregnated glass-fiber fabric of Stachurski as the fiberglass fabric of the top, bottom, and/or edge reinforcement layers of the cover disclosed by Santiso, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP §2144.07.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Santiso, III et al. (US 5,034,256 A) as applied to claim 10 above, and further in view of Reynolds et al. (US 8,727,659 B1).
Santiso is relied upon as stated above.
Regarding Claim 16:  Santiso discloses the claimed cover, but fails to disclose it is --adapted to form one or more of a trench cover, a vault cover, a manhole cover, and a road plate--.
Reynolds discloses a manhole cover assembly that is a composite manhole cover formed from polymer reinforced with fibers such as glass fibers and comprising a stainless steel insert ([Col. 1: li. 29-35] and [Col. 1: li. 44 to Col. 2: li. 4] of Reynolds).  It is also disclosed by Reynolds that the insert defines a first and second opening that are configured to receive keyhole tool and a j-hook tool, respectively (figures 1, 4 to 11, 14, 15, and [Col. 1: li. 44 to Col. 2: li. 23] of Reynolds).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the composite manhole cover of Reynolds with the cover of Santiso in order to have a cover that is --adapted to form one or more of a trench cover, a vault cover, a manhole cover, and a road plate--.  One of ordinary skill in the art would have been motivated to have combined the composite manhole cover of Reynolds with the cover of Santiso, from the stand-point of having a composite manhole cover with an insert that can support the prying or lifting forces presented by conventional cover removal tools ([Col. 1: li. 29-40] of Reynolds
Regarding Claim 17:  Santiso in view of Reynolds discloses that the cover further comprises a lifting pin or lifting handle (figures 1, 14, 15, and [Col. 2: li. 5-23] of Reynolds).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M. Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        


/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781